Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was employed as a plasterer by Vitale Plastering Corp., which had a contract with appellant Wakefield Realty Corp. The board could find on this record that as a result of a dispute between Wakefield and Vitale the latter’s job was discontinued on September 4, 1956; that Wake-field itself took over the work; and that claimant became its employee and was its employee when he was injured September 14, 1956. Although Wakefield argues on appeal that claimant continued as Vitale’s employee, and there is some evidence tending to support this, there is substantial evidence the other way to sustain the board’s finding; but in any event Wakefield has not taken a timely appeal on this question. The issue of employment *883was litigated; and a decision made by the Referee which was affirmed by the board on October 17, 1957. No appeal was taken from this by Wake-field or its carrier until May 7, 1959. This is toó late; but that appeal does bring up for review the decision of April 17, 1959 on the issue of extent of continued disability. An award of reduced earnings at 50% from June 14, 1957 to May 2, 1958 was made. Compensation previous to this has been paid. In the accident claimant suffered a fractured skull, cerebral concussion and low back injuries. There is medical proof that as late as May 1, 1958 claimant continued to suffer “low back pain” and these and other symptoms continued during the period of disability for which compensation has been awarded. These have been sufficiently attributed to the accident and to effects of the head injury. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.